Citation Nr: 1531387	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-49 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February 1967 to February 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In his October 2010 notice of disagreement, the appellant appeared to refer to a claim of service connection for peripheral neuropathy of the upper extremities.  The record reflects that this claim was previously denied by the RO in an unappealed March 2009 rating decision.  Thus, it is unclear as to whether intended to submit a request to reopen the previously denied claim of service connection for peripheral neuropathy of the upper extremities.  The record currently available to the Board contains no indication that the Agency of Original Jurisdiction (AOJ) has addressed this matter.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


REMAND

In June 2010, the appellant submitted an application for TDIU, stating that he was unable to work as a result of his service-connected disabilities.  Records obtained from the appellant's former employer indicate that he was let go from his job in computers in 2006 as a result of outsourcing.  The appellant has not worked since that time.  

At the time of the appellant's TDIU application, service connection was in effect for the following disabilities:  coronary artery bypass graft, status post myocardial infarction and coronary artery bypass graft, rated as 60 percent; diabetes mellitus type 2, with retinopathy and erectile dysfunction, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; hearing loss, rated as noncompensable; and a chest scar and three scars of the right leg, status post coronary artery bypass graft and vein grafting, rated as 20 percent disabling from November 13, 2008, and noncompesable from July 7, 2010.  The appellant's combined disability rating was 80 percent effective from September 1, 2009.

In the September 2010 rating decision on appeal, the RO denied a total rating based on individual unemployability due to service-connected disability, finding that the record failed to show that the appellant was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, as a VA examiner had concluded that the appellant was capable of sedentary occupational pursuits.  

The appellant appealed the RO's determination, explaining that he was no longer able to do work of a sedentary nature because his peripheral neuropathy was most uncomfortable in the sitting position.  He indicated that, after only few minutes of sitting, his legs, feet, and hands began to burn, swell, and become painful, which then caused significant problems with balance and walking.  With respect to his service-connected heart disability, the appellant indicated that he had been left with only one good artery after his second heart attack which significantly limited any activity.  For example, he stated that he was only able to walk a few feet before having to rest and catch his breath.  He explained that any stress or excitement caused tightness and discomfort in his chest, causing him to reach for his nitroglycerin tablets.  He asserted that all of these factors made it impossible for him to work full-time and requested another examination so that an examiner could consider the effects of his service-connected disabilities in combination on his ability to work.  

In light of the appellant's contentions that the combined effects of his service-connected disabilities prevent employment, and given the absence of reports addressing the combined effects of the appellant's service-connected disabilities on his employability, the Board finds that a remand for an additional examination is necessary.  Cf. Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).

The Board also notes that, since the RO last reviewed the TDIU claim in the December 2010 Statement of the Case, additional relevant records have been associated with the appellant's Virtual VA file, including VA clinical records dated from June 2002 to September 2013 reflecting treatment for multiple service-connected disabilities, as well as the results of a January 2012 VA heart examination.  Absent a waiver of the additional relevant evidence, it must be considered by the RO in the first instance in connection with the issue on appeal.  38 C.F.R. § 20.1304 (2014).

In addition, the Board observes that following consideration of this additional evidence, in a December 2010 rating decision, the RO assigned a separate 10 percent rating for the appellant's service-connected diabetic retinopathy.  In a June 2012 rating decision, the RO increased the rating for the appellant's service connected coronary artery bypass graft, status post myocardial infarction and coronary artery bypass graft from 60 to 100 percent, effective January 11, 2012.  In addition, the RO awarded special monthly compensation under 38 U.S.C. § 1114(s) and 38 CFR 3.350(i) on account of coronary artery bypass graft, status post myocardial infarction and coronary artery bypass graft rated as 100 percent disabling and additional service-connected disabilities of diabetes mellitus type 2, with retinopathy and erectile dysfunction, hearing loss, left ear, hypertension, one scar of chest, status post coronary artery bypass graft and three scars of right leg, status post vein grafting, peripheral neuropathy, left lower extremity, peripheral neuropathy, right lower extremity, tinnitus, independently ratable at 60 percent or more for the period from May 29, 2009, to September 1, 2009.  It is unclear why the special monthly compensation pursuant to 1114(s) did not extend past September 1, 2009, or after January 11, 2012.  Under these circumstances, although a schedular 100 percent rating has been granted for the appellant's service-connected coronary artery bypass graft disability from January 11, 2012, the TDIU claim survives, both prior to that time and thereafter.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also secure any outstanding, relevant VA medical records, to include from the Lexington VA Medical Center from September 2013 to the present. 

2.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




